


110 HR 1753 IH: To amend the Internal Revenue Code of 1986 to make the

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1753
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Weller of
			 Illinois (for himself and Mr.
			 Becerra) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the
		  expensing of environmental remediation costs permanent law and to repeal the
		  recapture of such expenses under section 1245 of such Code.
	
	
		1.EXPENSING OF ENVIRONMENTAL
			 REMEDIATION COSTS MADE PERMANENT; REPEAL OF SECTION 1245 RECAPTURE
			(a)Provision made
			 permanentSection 198 of the
			 Internal Revenue Code of 1986 (relating to expensing of environmental
			 remediation costs) is amended by striking subsection (h).
			(b)Elimination of
			 Recapture on SaleSection 198
			 of the Internal Revenue Code of 1986 is amended by striking subsection (e) and
			 by redesignating subsections (f) and (g) as subsections (e) and (f),
			 respectively.
			(c)Effective
			 dates
				(1)Subsection
			 (a)The amendment made by
			 subsection (a) shall apply to expenditures paid or incurred after December 31,
			 2006.
				(2)Subsection
			 (b)The amendment made by
			 subsection (b) shall apply to dispositions after the date of the enactment of
			 this Act.
				
